DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This action is in response to the papers filed April 26, 2022.  Applicant’s remarks and amendments have been fully and carefully considered but are not found to be sufficient to put the application in condition for allowance. Any new grounds of rejection presented in this Office Action are necessitated by Applicant's amendments. Any rejections or objections not reiterated herein have been withdrawn. This action is made FINAL.
Claims 1-9 and 19 are currently pending. 
Claims 1, 6-9, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 22, 2021.

Declaration Under 37 37 CFR 1.130(a)
 3.	The declaration under 37 CFR 1.130(a) filed April 26, 2022 is sufficient to overcome the rejections under 35 U.S.C. 102(a)(1) over the prior art of Xie (Investigative Ophthalmology & Visual Science June 2017, Vol.58, 185-This is an abstract that was submitted for the 2017 ARVO Annual Meeting, held in Baltimore, MD, May 7-11, 2017). 


Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
Claim 2 recites that the method is for diagnosing glaucoma in a subject (see preamble).  The claim is considered to encompass “diagnosing”, even if this is not recited as an active process step. The broadest reasonable interpretation of the “diagnosing” is that it may be accomplished by a mental process.  For example, one may “diagnose” glaucoma by thinking about the results of the detecting step. Thus the claims recite the judicial exception of an abstract idea. 
  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions the claims recite steps of preparing an aqueous humor sample from a subject and detecting an expression level of a lncRNA in the aqueous human sample. Claims 3 and 4 state that the detection is by real time fluorescent quantitative PCR using primers specific to the lncRNA.  These steps are not considered to integrate the judicial exception into a practical application because they merely add insignificant extra-solution activity (data gathering) to the judicial exception. 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions the claims recite steps of preparing an aqueous humor sample from a subject and detecting an expression level of a lncRNA in the aqueous human sample. Claims 3 and 4 state that the detection is by real time fluorescent quantitative PCR using primers specific to the lncRNA.  These steps do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Obtaining a sample in order to perform tests is well understood, routine, and conventional activity for those in the field of diagnostics. Detecting an expression level of a lncRNA merely instructs a scientist to use any detection technique. The claim does not require the use of any particular non-conventional reagents (primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. The limitations in claims 3 and 4 do nothing more than spell out what practioners already knew.  
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known.  For example Yan (Invest Ophthalmol Vis Sci 2014; Vol 55 pages 941-951) teaches MALAT1, a conserved lncRNA, is significantly upregulated in aqueous humor samples (abstract). Yan teaches performing real time PCR which requires the use of primers (page 942). 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2-5 it is not clear how the recited preamble is intended to breathe life and meaning into the claim. The preamble of the claim recites a method of diagnosing glaucoma in a subject, yet the method only requires preparing an aqueous humor sample from a subject and detecting an expression level of lncRNA ENST00000607393 or ENST00000508241 in the aqueous humor sample. Thus it is not clear if applicant intends to cover only a method of preparing an aqueous humor sample from a subject and detecting an expression level of lncRNA ENST00000607393 or ENST00000508241 in the aqueous humor sample OR if the method is intended to somehow require more to accomplish the goal set forth in the preamble. If it is the later, then it appears that the claims are incomplete, as they fail to provide any active steps that clearly accomplish the goal set forth by the preamble of the claims. 

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for diagnosing glaucoma in a subject comprising:
preparing an aqueous humor sample from a subject; 
detecting the expression level of lncRNA ENST00000607393 or lncRNA ENST0000050824 in said aqueous humor sample; and
diagnosing the subject with glaucoma when the expression level of lncRNA ENST00000607393 or lncRNA ENST0000050824 in said aqueous humor sample is increased in comparison to the expression level of lncRNA ENST00000607393 or lncRNA ENST0000050824 in a control aqueous humor samples obtained from subjects without glaucoma.

does not reasonably provide enablement for the claims as broadly written.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
The claims are drawn to a method for diagnosing glaucoma in a subject. 
The claims recite a first step of preparing an aqueous humor sample from a subject. 
The claims recite a second step of detecting an expression level of lncRNA ENST00000607393 or ENST00000508241 in the aqueous humor sample.
The claims do not set forth how the results of the detection step are used to diagnose glaucoma.  The claims broadly encompass diagnosing glaucoma when the expression level of lncRNA ENST00000607393 or ENST00000508241 is increased, decreased, merely present, or absent in the aqueous humor sample. 
The nature of the invention requires a reliable correlation between the expression level of lncRNA ENST00000607393 or ENST00000508241 and glaucoma.
The specification (para 0029) teaches that it is found by the applicants that the expressions of lncRNAs: ENST00000607393 are all up-regulated in the aqueous humors, irises and serums of patients with glaucoma compared with people in a control group. It indicates that ENST00000607393 is highly expressed lncRNAs in glaucoma and is a biomarker that contributes to the diagnosis of glaucoma. The present invention provides a strong molecular biology basis for the diagnosis of glaucoma, and has far-reaching clinical significance and generalization performance. 
The specification (para 0029) teaches that it is found by the applicants that the expression of lncRNAs: ENST00000508241 is up-regulated in the aqueous humors of patients with glaucoma compared with people in the control group. It indicates that ENST00000508241 is highly expressed lncRNAs in glaucoma and is a biomarker that contributes to the diagnosis of glaucoma. The present invention provides a strong molecular biology basis for the diagnosis of glaucoma, and has far-reaching clinical significance and generalization performance. 
The specification (para 0059) teaches that the control group was comprised of patients with age related cataracts who did not have glaucoma.  
While methods of measuring lncRNA expression are known in the art, methods of correlating lncRNA expression levels with a phenotype (such as glaucoma) are highly unpredictable.    
As discussed above, the claims do not set forth how the results of the detection step are used to diagnose glaucoma.  The claims broadly encompass diagnosing glaucoma when the expression level of lncRNA ENST00000607393 or ENST00000508241 is increased, decreased, present, or absent in the aqueous humor sample. However the teachings in the specification do not support the breadth of the claims.  In particular the specification is only enabled for a method of diagnosing glaucoma when the expression level of ENST00000607393 or ENST00000508241 is increased in said aqueous humor sample in comparison to the expression level of ENST00000607393 or ENST00000508241 in control aqueous humor samples from patients that do not have glaucoma. It is highly unpredictable if the expression level of these lncRNAs are ever decreased in aqueous humor samples obtained from glaucoma patients.  Further it is highly unpredictable if it is possible to diagnose glaucoma based merely on the presence or absence of the lncRNAs in an aqueous humor sample.   
 Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (Investigative Ophthalmology & Visual Science May 2005 Vol 46 1154) in view of Tanaka (Scientific Reports May 28, 2014 Vol 4 No 5089).
As noted in MPEP 2111.02, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” In the present situation, the process steps are able to stand alone and the preamble limitation is not accorded patentable weight.  Accordingly, the claim language of “A method for diagnosing glaucoma in a subject” merely sets forth the purpose of the process, but does not limit the scope of the claims. 
	
	Regarding Claim 2 Gonzalez teaches that they performed genome wide microarray analysis to determine the gene expression profile in normal and POAG human trabecular meshwork tissue and cultured HTM cells.  Gonzalez teaches that the anterior segments of two donor eyes without a history of eye disease (ages 78 and 85) and two donors with a confirmed history of POAG (ages 59 and 77) were fixed in RNA later less than 5 hours postmortem. TMs were dissected, and total RNA was extracted. Two primary HTM cell lines at passage 3 from donors without glaucoma were grown to confluency, and total RNA was extracted. RNA samples were labeled with biotin and hybridized to Affymetrix U133 plus 2.0 arrays containing over 54,675 probe sets representing 47,000 transcripts (abstract).  It is a property of the microarray that it contains 11 probes that hybridize to lncRNA ENST00000607393 (see Office Action Attachment).  Thus Gonzalez teaches preparating an HTM sample from a subject; and detecting the expression level of lncRNA ENST00000607393. 
	Gonzalez does not teach a method wherein the sample is a aqueous humor sample. 
	However Tanaka teaches determining the profile of miRNAs in aqueous humor samples obtained from glaucoma patients (abstract). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gonzalez et al by measuring expression using aqueous humor samples as suggested by Tanaka.  One of skill in the art would have been motivated to use aqueous humor samples for the benefit of being able to determine the expression profile of glaucoma in an additional type of sample in particular since Tanaka teaches that aqueous humor is one of the body fluids in the eye and it has been known to be related with various ocular diseases. 
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA HANEY/Primary Examiner, Art Unit 1634